

117 HR 4639 IH: Tax Credit Restoration Act of 2021
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4639IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Ms. DelBene introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to better coordinate the base erosion and anti-abuse tax with certain credits.1.Short titleThis Act may be cited as the Tax Credit Restoration Act of 2021.2.Coordination of base erosion and anti-abuse tax with certain credits(a)Base erosion minimum tax amount determined without regard to credits(1)In generalSection 59A(b)(1)(B) of the Internal Revenue Code of 1986 is amended to read as follows:(B)an amount equal to the regular tax liability (as defined in section 26(b)) of the taxpayer for the taxable year..(2)Conforming amendments(A)Section 59A(b)(2) of such Code is amended by striking shall be applied and all that follows and inserting shall be applied by substituting 12.5 percent for 10 percent in subparagraph (A) thereof..(B)Section 59A(b)(3)(A) of such Code is amended by striking (2)(A) and inserting (2). (C)Section 59A(b) of such Code is amended by striking paragraph (4).(b)Allowance of general business credit against base erosion and anti-Abuse taxSection 38(c)(1) of such Code is amended by striking the tax imposed by section 55 and inserting the taxes imposed by sections 55 and 59A. (c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.